FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February , 2014 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X Companhia Brasileira de Distribuição Financial Statements for the Year Ended December 31, 2013 and Independent registered Public Accounting Firm on Financial Statements Deloitte Touche Tohmatsu Auditores Independentes (Convenience Translation into English from the Original Previously Issued in Portuguese) INDEPENDENT AUDITORS’ REPORT To the Shareholders, Board of Directors and Management of Companhia Brasileira de Distribuição São Paulo - SP We have audited the accompanying individual and consolidated financial statements of Companhia Brasileira de Distribuição (the “Company”), identified as Parent Company and Consolidated, respectively, which comprise the balance sheet as of December 31, 2013 and the related statements of income, comprehensive income, changes in shareholders’ equity and cash flows for the year then ended, and a summary of significant accounting practices and other explanatory information. Management’s responsibility for the financial statements Management is responsible for the preparation and fair presentation of these individual financial statements in accordance with accounting practices adopted in Brazil and the consolidated financial statements in accordance with International Financial Reporting Standards - IFRSs, issued by the International Accounting Standards Board - IASB, and in accordance with accounting practices adopted in Brazil, and for such internal control as Management determines is necessary to enable the preparation of financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ responsibility Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with Brazilian and International Standards on Auditing. Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal controls relevant to the Company’s preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by Management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion on the individual financial statements In our opinion, the individual financial statements present fairly, in all material respects, the financial position of Companhia Brasileira de Distribuição as of December 31, 2013, and its financial performance and its cash flows for the year then ended, in accordance with accounting practices adopted in Brazil. Opinion on the consolidated financial statements In our opinion, the consolidated financial statements present fairly, in all material respects, the consolidated financial position of Companhia Brasileira de Distribuição as of December 31, 2013, and its consolidated financial performance and its consolidated cash flows for the year then ended, in accordance with IFRSs issued by IASB and accounting practices adopted in Brazil. Emphasis of matter As described in note 2, the individual financial statements were prepared in accordance with accounting practices adopted in Brazil. In the case of the Company, these practices differ from IFRSs, applicable to separate financial statements, only in relation to the valuation of investments in subsidiaries, associates and jointly-controlled entities by the equity method, while for IFRSs purposes should be cost or fair value. Our opinion is not qualified under this matter. Other matters Statements of value added We have also audited the individual and consolidated statements of value added (“DVA”) for the year ended December 31, 2013, prepared under the responsibility of the Company’s Management, the presentation of which is required by the Brazilian Corporate Law for publicly-traded companies , and as supplemental information for IFRSs, that do not require the presentation of DVA. These statements were subject to the same audit procedures described above and, in our opinion, are fairly presented, in all material respects, in relation to the financial statements taken as a whole. Individual and consolidated balance sheets as of December 31, 2011 examined and audited by other independent auditors The individual and consolidated amounts for the year ended December 31, 2011 were previously audited by other independent auditors, who issued an unqualified report dated February 16, 2012. Due to the reclassification described in note 2, the balance sheet for the year ended December 31, 2011 was considered as beginning balances as of January 1, 2012 and presented for comparison purposes. As part of our audit of the individual and consolidated financial statements of 2013, we also audited the reclassifications described in note 2, which were recorded to amend the individual and consolidated balance sheet as of January 1, 2012. In our opinion, such reclassifications are appropriate and have been properly recorded. We were not engaged to audit, review or apply any other procedure on the individual and consolidated balance sheet of the Company as of January 1, 2012, and, therefore, we express no opinion or any form of assurance on aforementioned balance sheet taken as a whole. São Paulo, February 13, 2014 DELOITTE TOUCHE TOHMATSU Edimar Facco Auditores Independentes Engagement Partner Companhia Brasileira de Distribuição Financial Statements Years ended December 31, 2013 and 2012 Index Management’s report 1 Fiscal council report 5 Management statement on the financial statements 6 Management statement on the independent registered Public Accounting Firm on Financial Statements 7 Financial statements Balance Sheet 8 Statement of income 10 Statement of income and comprehensive income 11 Statement of changes in shareholders’ equity 12 Statement of cash flows 13 Statement of value added 15 Notes to the financial statements 16 MANAGEMENT REPORT In 2013, we faced a challenging macroeconomic environment marked by modest growth and interest rate hikes as a mechanism to control inflation. Despite this adverse scenario, GPA demonstrated the capacity and agility to adjust its strategy to market conditions and deliver strong results accompanied by market share gains in its various business segments. In recent years, we have delivered growth and positive results, strengthening GPA as a group poised for sustainable and structured growth going forward, which is an important differential in the retail business. In 2013, we consolidated our multi-format model with a diversified yet convergent business portfolio, while expanding our competitive advantages. We have definitively selected the multi-channel approach as our strategic priority. For this, we implemented a series of initiatives focused on integration, capturing synergies and creative solutions to make the buying experience increasingly more practical, convenient and attractive for our customers. As a result, we identified opportunities that enable us to act in a coordinated fashion to offer the best buying solution, while ensuring the alignment of processes, synergy gains, financial discipline and consequently lower costs. During the year, the Company also focused on implementing the competitive pricing strategy in the Food Retail segment, especially in the Extra banner. As a result, we registered a significant increase in customer traffic at our stores and captured market share gains. The competitive pricing strategy is supported by the pursuit of efficiency gains, which we have achieved by streamlining our operating and corporate expenses. Investment in organic growth was another important guideline that allowed us to achieve strong growth in sales area during the year. The Group entered new markets, mainly through the Assaí model, strengthened its presence in important markets such as the Northeast through Via Varejo and expanded the neighborhood format through Minimercado Extra in the state of São Paulo. Among the businesses, Assaí’s performance was one of the highlights of 2013. During the year, we consolidated the new store model and invested in organic expansion by opening 14 new stores and entering five states, which effectively strengthened the banner’s national footprint. As part of our strategy to increase traffic and make the Group’s stores more attractive, while also boosting the Company’s results through revenue from the leasing of commercial spaces, GPA Malls added some 45,000 square meters of gross leasable area (GLA) to end the year with total GLA of 288,000 square meters. For Via Varejo, the year was marked by sales growth, the consolidation of the process to professionalize the business and the adoption of a set of measures focused on capturing efficiency gains. The Company’s profitability grew significantly, driven by these measures and by greater discipline. At the end of the year, Via Varejo, the leader in the electronics and home appliance segment, carried out an IPO, which represents an important step towards strengthening its presence in the capital markets. The IPO also strengthened the financial structure of GPA, helping to reduce its net debt position at year-end 2013. At Nova Pontocom, we adopted a strategy that also focused on competitiveness and growth, which led to efficiency and market share gains as well as positive returns already as of the second quarter. We also launched Extra Marketplace, a new sales model that brings together in a single website offers from multiple stores in a variety of segments, which enabled us to considerably increase our product assortment. We take immense pride in affirming that these results were achieved thanks to the efforts of our employees, whose drive, determination and professionalism made it possible for GPA to continue overcoming challenges. That is why we will maintain our commitment to increase the satisfaction of our employees by investing in developing their potential so that we will always have well-prepared and happy people who are engaged in the business and its demands for growth, results and sustainability. 1 Conscious of the fact that sustainable management is a long and never-ending journey, we will continue to invest in dialogue and value creation with our stakeholders and to strengthen the relationship with our customers without abandoning our social and environmental stance, while maintaining our permanent alignment with the international principles to which we are signatories, such as the Global Compact, a United Nations initiative for promoting the adoption by companies of social responsibility and sustainability practices. Sustainability remains a strategic vector of GPA’s strategy, especially given the importance and reach of our business. With over 150,000 employees, we are the largest private employer in Brazil, which further heightens our awareness of the social and environmental responsibility we have to this group and to society as a whole. In addition to balancing the economic, social and environmental aspects of our activities, our role is to engage the entire value chain to build together a better and more sustainable future for all Brazilians. OPERATING AND FINANCIAL PERFORMANCE We present here our comments on the operating and financial performance of Grupo Pão de Açúcar in 2013, which refer to the consolidated results of the Group or, where specifically mentioned, of the operating units. The multi-format structure of the Group consists of GPA Food, Via Varejo and Nova Pontocom operations. GPA Food is formed by supermarkets (Pão de Açúcar and Extra Supermercado), hypermarkets (Extra Hiper), neighborhood stores (Minimercado Extra), self-service wholesale stores (Assaí), delivery service (Pão de Açúcar and Extra), GPA Malls (Conviva and commercial centers), fuel stations and drugstores. Via Varejo is formed by brick and mortar stores of electronics, home appliances and furniture (Casas Bahia and Pontofrio). Nova Pontocom is formed by e-commerce operations of Pontofrio.com.br, Extra.com.br, Casasbahia.com.br, Barateiro.com, PartiuViagens.com.br and Atacado Pontofrio. NET OPERATING INCOME Net operating income grew 13.4% to R$ 57,730 million, driven by same-store sales growth of 9.0%, or 300 basis points above inflation (IPCA), to close the year with excellent performances and growth in each business. The Company ended 2013 with 128 new stores, of which 87 were GPA Food and 41 were Via Varejo stores. At GPA Food, all the banners registered growth, with the highlights Minimercado Extra, where same-store revenue growth continues to outperform the average of GPA Food, and Assaí, which continued to register strong growth rates. At Nova Pontocom, growth outperformed the industry average, pointing to market share gains. This performance was driven by accelerating growth over the year, especially as from 3Q13, when the efficiency gains in processes, strategic investments and advances in service quality were consolidated. At Via Varejo, apart from sales of goods, sales of services and financial services also made substantial contributions to revenue growth. The highlights were the mobile phone and computer categories, which maintained the strong growth trend of prior quarters, confirming the continuation of the country's technology consumption cycle. 2 GROSS PROFIT Gross profit grew 9.2%, from R$ 13,757 million to R$ 15,026 million. Gross margin ended 2013 at 26.0%, down 100 basis points from 2012, mainly due to the strategy of investing in lowering prices in the Food Retail segment, which was supported by a reduction in selling, general and administrative expenses. Gross margin was also impacted by the Black Friday promotional campaigns at Via Varejo and Nova Pontocom at the end of the year, and by the higher contribution from the e-commerce channel in sales, given that its business model operates with lower margins than those of brick and mortar stores. OPERATING EXPENSES Operating expenses increased 11.4%, from R$ 10,136 million to R$ 11,291 million. The ratio of selling, general and administrative expenses to net sales revenue decreased from 19.9% in 2012 to 18.5% in 2013, mainly due to the reduction in corporate expenses, the better control of selling expenses at GPA Food and the operating efficiency gains at Via Varejo. FINANCIAL PERFORMANCE The net financial result was an expense of R$ 1,193 million, virtually unchanged from 2012. In 2013, the ratio of net financial expenses to net revenue decreased, from 2.3% in 2012 to 2.1%, mainly reflecting the better financial result at Via Varejo. INDEBTEDNESS Net debt, including Via Varejo’s payment book operation, stood at R$ 1.102 billion at the end of December. The reduction in net debt was mainly driven by the higher cash flow in the period, which was leveraged in particular by the efforts to improve working capital. In addition, the offering carried out by Via Varejo, which generated a gross cash injection of R$896 million, also helped reduce debt. The Net Debt/EBITDA ratio, including the payment book operation, reached 0.29 times at the end of 4Q13, down significantly from the level in 2012. At the end of December, the Company held cash reserves of approximately R$ 8.4 billion. For more information, please see the section Cash Flow. EARNINGS BEFORE INCOME TAX Earnings before income tax, social contribution and profit sharing increased 4.7% to R$ 1,755 million in 2013. NET INCOME Net income amounted to R$ 1,396 million in 2013, representing growth of 20.7% from 2012. Net margin in the period increased by 10 basis points, from 2.3% in 2012 to 2.4% in 2013. CAPITAL EXPENDITURE Investments amounted to R$ 1,850 million, growing by 32.8% in relation to 2012. Sales area expanded by 5.3% in the period, significantly higher than in previous years. 3 BALANCE SHEET ASSETS Total current assets on December 31, 2013 stood at R$ 18,610 million. On the same date, the Company's cash balance amounted to R$ 8,392 million. The increase in the Company’s cash reserves was due to the offering at Via Varejo, which generated cash inflow of R$ 896 million. Inventories ended 2013 with a balance of R$ 6,382 million, growing by 10.8%, but lagging sales growth. The improvement in inventory management benefitted from the investments made in logistics and information technology made in recent years. Total noncurrent assets amounted to R$ 19,399 million. The growth in property, plant and equipment of R$ 940 million was basically related to the investments made in new store openings (construction and equipment acquisitions), lot acquisitions and maintaining existing stores. LIABILITIES Total current liabilities on December 31, 2013 amounted to R$ 17,013 million. Noncurrent liabilities came to R$8,284 million. Loans and financing decreased by R$ 826 million, without the need to refinance existing debt or take out new debt. Total liabilities and equity came to R$ 38,008 million. OWNERSHIP STRUCTURE The subscribed and paid-up capital on December 31, 2013, was represented by 264,453 thousand registered shares without par value, consisting of 99,680 thousand common shares and 164,773 thousand preferred shares on the same date. DIVIDENDS DECLARED Management has proposed the payment of dividends calculated as shown below, which considers the prepayment of dividends to shareholders in the amount of R$ 99.4 million made in fiscal year 2013. The dividends payable for the fiscal year ended December 31, 2013 amount to R$ 150.5 million, which corresponds to R$0.535395 per common share and R$ 0.588935 per preferred share. INDEPENDENT AUDITORS The individual and consolidated financial statements of GPA were audited by Deloitte Touche Tohmatsu Auditores Independentes (“Deloitte”). The hiring of independent auditors is based on the principles that safeguard the autonomy of the auditor, which are: (a) the auditor should not audit his own work; (b) should not exercise managerial functions; and (c) should not advocate on behalf of GPA or provide any services that may be considered prohibited by the regulations in force. In compliance with Instruction 381/03 issued by the Securities and Exchange Commission of Brazil (CVM), we hereby declare that Deloitte did not provide any services other than those related to the independent audit. 4 Fiscal Council Report The counselor, in the exercise of its legal and corporate functions, examined the Company´s Management´s Report and the Financial Statements related to the year ended at December 31, 2013. Based on the examination performed and the review of the unqualified Independent Registered Public Accounting Firm Report from Deloitte Touche Tohmatsu, the counselors gave a favorable opinion to to the approval of the referred documents by the Shareholders´ General Meeting and remittance to Board of Directors. São Paulo, February 13, 2014. COUNSELORS Fernando Maida Dall Acqua Mario Probst Raimundo Lourenço Maria Christians 5 Management statement on the financial statements In accordance with the item V of article 25 of Instruction CVM no. 480, of December 7, 2009, the Directors stated that have reviewed, discussed and agreed with the Company´s Financial Statement related to the year ended December 31, 2013, authorizing the conclusion on this date. São Paulo, February 13, 2014. Directors Ronaldo Iabrudi President Christophe José Hidalgo Vice President of Finance Daniela Sabbag Investor’s relationship Director 6 Management statement on the independent auditor’s report In accordance with the item V of article 25 of Instruction CVM no. 480, of December 7, 2009, the Directors stated that have reviewed, discussed and agreed with to the Independent Registered Public Accounting Firm Report over the Company´s Financial Statements for the year ended December 31, 2013, issued on this date. São Paulo, 13 de fevereiro de 2014. Directors Ronaldo Iabrudi President Christophe José Hidalgo Vice President of Finance Daniela Sabbag Investor’s relationship Director 7 Companhia Brasileira de Distribuição Balance Sheet December 31, 2013 and 2012 (In thousands of reais) Parent Company Consolidated Assets Notes Current Cash and cash equivalents 7 2,890,331 2,328,783 7,086,251 4,969,955 Marketable securities - Trade accounts receivable, net 8 492,642 1,437,152 2,646,079 5,111,942 Other accounts receivable,net 10 21,141 40,131 211,473 279,621 Inventories 11 2,132,697 1,914,938 5,759,648 5,552,769 Recoverable taxes 12 193,714 413,721 871,021 907,702 Assets held for sale 1 (e) - Other receivables 52,738 68,182 105,830 128,845 Total current assets 5,783,263 6,202,907 16,680,302 16,950,834 Noncurrent Trade accounts receivable,net 8 - - - 108,499 110,785 Other accounts receivable,net 10 25,740 46,736 556,397 538,069 Inventories 11 - - - 172,280 14,000 Recoverable taxes 12 217,651 24,526 1,231,642 729,998 Financial Instruments 20 - 359,057 304,339 Deferred income and social contribution taxes 22 185,491 225,010 1,078,842 1,249,687 Related parties 13 1,538,567 1,143,031 178,420 133,415 Restricted deposits for legal proceedings 24 548,375 386,487 952,294 737,688 Other receivables 49,064 31,979 61,892 36,898 Investments 14 6,736,527 4,301,137 362,429 340,122 Property and equipment,net 16 5,816,754 5,074,613 8,114,498 7,358,250 Intangible assets 17 1,108,116 840,436 4,975,556 4,939,361 Total noncurrent assets 16,226,285 12,073,955 18,151,806 16,492,612 Total assets 22,009,548 18,276,862 34,832,108 33,443,446 The accompanying notes are an integral part of these financial statements. 8 Companhia Brasileira de Distribuição Balance Sheet December 31, 2013 and 2012 (In thousands of reais) Parent Company Consolidated Liabilities Notes Current Trade accounts payable 18 2,357,379 2,244,301 6,240,356 5,953,199 Loans and financing 19 1,418,852 1,516,627 4,211,150 4,917,498 Payroll and related charges 330,884 297,300 728,970 758,663 Taxes, contributions payable and taxes installments 21 248,680 232,316 806,129 503,628 Related parties 13 2,246,087 188,272 80,399 27,878 Dividends payable 27 166,507 103,387 168,798 103,396 Payable related to acquisition of non-controlling interest 23 - - - 63,021 54,829 Financing related to acquisition of real estate 88,181 14,211 88,181 14,211 Rent payable 33,258 24,929 51,377 83,779 Deferred revenue 26 - - - 92,120 81,915 Pass through liabilities 10,974 6,784 224,099 158,134 Other accounts payable 196,797 142,369 636,667 518,514 Total current liabilities 7,097,599 4,770,496 13,391,267 13,175,644 Noncurrent Loans and financing 19 4,903,336 4,429,542 6,281,104 6,240,900 Deferred income and social contribution taxes 22 - - - 1,137,376 1,114,873 Tax payable in installments 21 1,119,029 1,202,667 1,204,543 1,291,810 Provision for contingencies 24 345,683 236,922 774,361 680,123 Acquisition of non-controlling interest 23 - - - 158,201 188,602 Deferred revenue 26 - - 471,665 381,406 Other accounts payable 49,176 11,962 345,640 275,663 Total noncurrent liabilities 6,417,224 5,881,093 10,372,890 10,173,377 Shareholders equity Share capital 27 6,710,035 6,129,405 6,710,035 6,129,405 Capital reserves 27 228,459 384,342 228,459 384,342 Profit reserves 27 1,556,231 1,111,526 1,556,231 1,111,526 8,494,725 7,625,273 8,494,725 7,625,273 Non-controlling interest - - - 2,573,226 2,469,152 Total shareholders’ equity 8,494,725 7,625,273 11,067,951 10,094,425 Total liabilities and shareholders’ equity 22,009,548 18,276,862 34,832,108 33,433,446 The accompanying notes are an integral part of these financial statements . 9 Companhia Brasileira de Distribuição Statements of Income Years ended December 31, 2013 and 2012 (In thousands of reais) Parent Company Consolidated Net sales (Note 28) 19,051,959 50,924,461 Cost of sales (Note 29) (14,098,519) (37,167,548) Gross profit 4,953,440 13,756,913 Operating income (expenses) Selling expenses (Note 29) (2,798,322) (8,360,114) General and administrative (Note 29) (643,832) (1,753,859) Depreciation and amortization (343,320) (751,538) Net finance expenses (Note 31) (455,910) (1,192,873) Share of profit in an associate (Note 14) 603,705 10,819 Other operating income (expenses), net (Note 30) (80,119) (33,014) (3,717,798) (12,080,579) Profit before income and social contribution taxes 1,235,642 1,676,334 Income and social contribution taxes (Note 22) (184,461) (519,898) Net income 1,051,181 1,156,436 Attributable to: Controlling shareholders (Note 32) 1,051,181 Non-controlling interest 105,255 1,156,436 Earnings per share (weighted average for the year – R$) (Note 32) 2012 Basic Preferred 4.15 Common 3.78 Diluted Preferred 4.12 Common 3.78 The accompanying notes are an integral part of these financial statements . 10 Companhia Brasileira de Distribuição Statements of Comprehensive Income Years ended December 31, 2013 and 2012 (In thousands of reais) Parent Company Consolidated Net income 1,051,181 1,156,436 Other comprehensive income - Comprehensive income for the year 1,051,181 1,156,436 Attributable to: Controlling shareholders 1,051,181 Non-controlling interest 105,255 1,156,436 The accompanying notes are an integral part of these financial statements . 11 Companhia Brasileira de Distribuição Statements of Changes in Shareholder’s Equity Years ended December 31, 2013 and 2012 (In thousands of reais) Capital Reserve Profit Reserve Equity attributed to controlling shareholders Non-controlling Interest Total Description Capital Share Special Goodwill Reserve Other Reserves Granted Options Legal Expansion Treasury Shares Retained Earnings Accumulated Profit Balance at December 31, 2011 6,129,405 238,930 7,398 138,014 248,249 783,130 (6,868) 87,015 - 7,625,273 2,469,152 10,094,425 Capital increase Capitalization of reserve (Note 27 (c) and (e)) 559,320 (200,905) - - - (322,572) - (35,843) - Subscribed capital (Note 27 (a)) 21,310 - 21,310 - 21,310 Stock options granted (Note 27 (d)) - - - 45,022 - 45,022 - 45,022 Net income - 1,051,181 1,051,181 105,255 1,156,436 Appropriation of net income to legal reserve (Note 27 (e)) - 52,559 - - - (52,559) - - - Dividends (Note 27(g) - (249,655) (249,655) (2,232) (251,887) Gain (loss) in equity interest - 1,502 - 1,502 1,051 2,553 Retention of profit reserve - 748,967 (748,967) - - - Unclaimed dividends - 92 - 92 - 92 Balance at December 31, 2012 6,710,035 38,025 7,398 183,036 300,808 460,558 (6,868) 801,733 - 8,494,725 2,573,226 11,067,951 Capital increase Capitalization of reserve (Note 27(c) and (e)) - Subscribed capital(note 27 (a)) - Stock options granted(note 27(d)) - Non-controlling interest - Net income - Appropriation of profit to legal reserve (note 27(e)) - Proposed dividends (note 27(g)) - Gain (loss) in equity interest - Retention of expansion reserve - Profit retention reserve - Transactions with Non-controlling(note 27 (h)) - Balance at December 31, 2013 - - The accompanying notes are an integral part of these financial statements. 12 Companhia Brasileira de Distribuição Statements of Cash Flows Years ended December 31, 2013 and 2012 (In thousands of reais) Parent Company Consolidated Cash flow provided by operating activities 646,471 5,299,255 Cash generated from operations 1,593,096 3,577,181 Cash flow provided by operating activities Net income for the year 1,051,181 1,156,436 Adjustment to reconcile net income Deferred income tax (Note 22) 39,520 193,348 Depreciation and amortization 377,202 834,109 Share of profit in an associate (Note 14) (603,705) (10,819) Present value adjustment (9,987) (13,696) Financial charges 613,257 1,099,034 Provision for contingencies (Note 24) 55,506 83,477 Share-based payment 45,022 45,022 Barter revenue - - - (158,280) Deferred revenue - - 54,418 Gain (loss) on disposal of property and equipment 8,796 (11,805) Allowance for doubtful accounts (Note 8) 5,716 340.652 Provision for obsolescence, losses and breakage (Note11) 1,361 (22,683) Provision for disposals, losses and breakage 6,172 - 10,989 Gain in the fair value investment - - - Other operating expenses (Note 30) 3,055 (23,021) 1,593,096 3,577,181 Decrease (increase) in assets and liabilities Trade accounts receivable 195,829 2,173,848 Marketable securities - - - Inventories (126,307) (191,977) Recoverable taxes (27,233) (575,266) Related parties (757,634) 24,530 Restricted deposits for legal proceedings (78,997) (179,431) Trade accounts payable (36,868) 261,097 Payroll, related charges and taxes payable 16,603 (29,494) Taxes, contributions payable and taxes installments (153,930) 130,273 Financial instruments - - - (50,000) Other liabilities 21,912 158,494 (946,625) 1,722,074 Net cash provided by operating activities 646,471 5,299,255 13 Companhia Brasileira de Distribuição Statements of Cash Flows – Continued Years ended December 31, 2013 and 2012 (In thousands of reais) Parent Company Consolidated Cash flow used in investing activities Acquisition of subsidiary - (32,729) Net cash from acquisitions (Note 1) 275,636 - Capital increase in subsidiaries - (11,193) - - Acquisition of property and equipment (Note 16) (767,861) (1,308,951) Acquisition of intangible assets (Note 17) (25,512) (84,443) Sales of property and equipment 16,885 87,240 Net cash used by investing activities (512,045) ) (1,338,883) Cash flow from financing activities Capital increase 21,310 21,310 Funding and refinancing - 1,600,699 7,210,792 Payments (599,517) (7,976,686) Sale of noncontrolling interest (Note 14 (a) (ii)) - - Interest paid (408,926) (913,098) Dividend paid (186,444) (186,394) Net cash provided by (used in) financing activities 427,122 (1,844,076) Net increase (decrease) in cash and cash equivalents 561,548 2,116,296 Cash and cash equivalents at the end of the year 2,890,331 7,086,251 Cash and cash equivalents at the beginning of the year 2,328,783 4,969,955 Change in cash and cash equivalents 561,548 2,116,296 The main non-cash transactions are disclosed in the Notes 15 (ii), 16 (b) and (e), 22 (a) and 27 (c) and (e). The accompanying notes are an integral part of these financial statements. 14 Companhia Brasileira de Distribuição Statements of Value Added Years ended December 31, 2013 and 2012 (In thousands of reais) Parent Company Consolidated Revenue Sales of goods 20,931,980 57,233,633 Allowance for doubtful accounts (5,716) (340,652) Other revenues (expenses) 54,861 165,409 20,981,125 57,058,390 Inputs acquired from third parties Cost of goods sold (15,106,995) (39,338,987) Materials, energy, outsourced services and other (1,524,843) (4,787,505) (16,631,838) (44,126,492) Gross added value 4,349,287 12,931,898 Retentions Depreciation and amortization (377,202) (834,109) Net value added produced by the entity 3,972,085 12,097,789 Value added received in transfers Equity accounting 603,705 10,819 Finance income 314,786 593,287 918,491 604,106 Total value added to distribute 4,890,576 12,701,895 Personnel 1,839,642 5,604,771 Salaries 1,265,138 4,111,688 Profit sharing 30,192 160,015 Benefits 435,542 986,189 Social security charges 108,770 346,879 Taxes, fees and contributions 847,982 2,962,782 Federal 597,458 1,773,214 State 156,925 981,462 Municipal 93,599 208,106 Value distributed to providers of capital 1,151,771 2,977,906 Interest 770,696 1,786,160 Rentals 381,075 1,191,746 Dividends 249,655 249,655 Value distributed to shareholders 801,526 801,526 Non-controlling interest - - 105,255 Total value added distributed 4,890,576 12,701,895 The accompanying notes are an integral part of this financial statement. 15 Companhia Brasileira de Distribuição Notes to the financial statements December 31, 2013 and 2012 (In thousands of Brazilian reais, unless otherwise stated) 1. Corporate information Companhia Brasileira de Distribuição ("Company" or “GPA”), directly or by its subsidiaries (“Group”) operates in the food retailer, clothing, home appliances, electronics and other products segment through its chain of hypermarkets, supermarkets, specialized and department stores principally under the trade names "Pão de Açúcar, "Extra Hiper", “Extra Super”, “Minimercado Extra”, “Assai”, “Ponto Frio” and “Casas Bahia", in addition to the e-commerce platforms “CasasBahia.com,” “Extra.com”, “Pontofrio.com”, “Barateiro.com” and “Partiuviagens.com”. Its headquarters are located at São Paulo, SP, Brazil. Founded in 1948, the Company has 156 thousand employees, 1,999 stores in 19 Brazilian states and in the Federal District and a logistics infrastructure comprised of 54 distribution centers located in 13 states and Federal District at December 31, 2013, The Company’s shares are listed in the Level 1 Corporate Governance trading segment of the São Paulo Stock Exchange (“BM&FBovespa”), code “PCAR4” and its shares are also listed on the New York Stock Exchange (ADR level III), code “CBD”, The Company is also listed on the Luxembourg Stock Exchange, however, with no shares traded. The Company is controlled by Wilkes Participações S.A. ("Wilkes") that on July 2, 2012 became a subsidiary of Casino Guichard Perrachon (“Casino”). a) Casino Arbitration During 2011, Casino filed two arbitration proceedings at the International Arbitration Court of the International Chamber of Commerce against Mr.Abílio dos Santos Diniz, Mrs.Ana Maria Falleiros dos Santos Diniz D’Avila, Mrs.Adriana Falleiros dos Santos Diniz, Mr.João Paulo Falleiros dos Santos Diniz, Mr.Pedro Paulo Falleiros dos Santos Diniz and Península Participações Ltda. (“Península”). On April 5, 2013, the arbitral tribunal decided about the exclusion of the Company from the arbitration procedure and, in September 2013, the parties filed a petition at the International Chamber of Commerce (“ICC”) to conclude the procedures. On September 6, 2013, Groupe Casino and Abilio dos Santos Diniz, jointly with their related parties, entered into a Private Instrument of Transaction and Waiver of Rights. As a consequence of the agreed-upon transaction, the parties filed a petition at the International Chamber of Commerce (“ICC”) for the conclusion of all arbitration procedures requested by the parties under discussion at the moment. The parties also agreed to conclude any and all disputes against each other and any other third party (related to the parties’ disputes), as well as not to practice any act or file any suit based on rights set forth in any agreements previously entered into between the parties or on the understandings between the parties prior to September 6, 2013. b) Corporate reorganitazion At December 28, 2012, the Extraordinary Shareholders’ Meeting approved a corporate restructuring with the purpose of obtaining administrative, economic and financial benefits for the Group, the base date of the restructuring were the balance sheets of subsidiaries as at December 31, 2012. The restructuring consists of the merger into the Company of the operations of 44 stores of the subsidiary Sé Supermercados Ltda, (“Sé”), with net assets of R$515, and 6 stores of the subsidiary Sendas Distribuidora S.A. (“Sendas”), with net assets of R$504. Additionally, there was a swap of equivalent amounts of shares between the Company and the subsidiary Novasoc Comercial Ltda, (“Novasoc”), in which the Company assigned 17,25% of Barcelona Comércio
